Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on is 8/13/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing unit” in claim(s) 7.
“image pipeline” in claim(s) 1, 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the event circuit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the processing unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US 20210152757 A1).
Regarding claim 1, Wakabayashi teaches An event sensor (Figs. 19, 21-23) comprising:
a plurality of pixels (event pixels 451) positioned to receive light from a scene disposed within a field of view of the event sensor, each pixel configured to have an operational state that is modified by control signals (Fig. 23; OFG1, TRG1, OFG2, TRG2, RST, SEL, RESET, Rest signal, Response) generated by a respective state circuit (respective state circuit in driving unit 432/212 and 433/33) (Figs. 21-23, 5, 17; paras. 0266, 0273-0276, 0066-0069, 0078-0084); and
an event compiler (output unit 436/36) configured to output a stream of pixel events (Figs. 21, 17; paras. 0266, 0269), each respective pixel event corresponding to a breach of a comparator threshold related to an intensity of incident illumination (Figs. 5, 7; paras. 0273-0276, 0078-0084), 
wherein each control signal is generated based on feedback information that is received from an image pipeline (pipeline DSP chip 422/313) configured to consume image data derived from the stream of pixel events (Figs. 21-26, 17-19; paras. 0258, 0308-0311; control signals in figure 23 generated based on ROI information received from pipeline DSP chip 422/313 processing image data converted from event data at steps S21-S23).

Regarding claim 2, Wakabayashi teaches the event sensor of claim 1, wherein each pixel includes an event circuit (event deflection circuit 52) that is deactivated when the operational state transitions to a standby state or to an inactive state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels including event deflection circuit 52 are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 3, Wakabayashi teaches the event sensor of claim 1, wherein the event circuit (event deflection circuit 52) includes a differencing circuit, a comparator, a controller, or a combination thereof (Figs. 5-8).

Regarding claim 4, Wakabayashi teaches the event sensor of claim 1, wherein each pixel includes a photodetector circuit that is deactivated when the operational state transitions to an inactive state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels including event deflection circuit 52 are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 5, Wakabayashi teaches the event sensor of claim 1, wherein the photodetector circuit includes a photodiode, a logarithmic amplifier, a buffer amplifier, or a combination thereof (Figs. 23, 5-8).

Regarding claim 6, Wakabayashi teaches the event sensor of claim 1, wherein each state circuit generates the control signals based on signals received from an associated column controller, an associated row controller, or a combination thereof (Figs. 21-24; the state circuits of 212 generating the control signals based on signals in driving unit 212/432, control unit 215).

Regarding claim 7, Wakabayashi teaches the event sensor of claim 1, wherein the feedback information corresponds to a region of interest within the image data that is tracked by the processing unit (Figs. 18, 19, 26; paras. 0234, 0311).

Regarding claim 8, Wakabayashi teaches the event sensor of claim 1, wherein the control signals include a first control signal (response) configured to deactivate a respective controller (85) coupling a particular pixel to the event compiler (Fig. 5; paras. 0264-0266).

Regarding claim 9, Wakabayashi teaches the event sensor of claim 1, wherein the control signals include a second control signal (OFG1) configured to deactivate a respective photodetector circuit (451) and a switched capacitor amplifier (83) within a particular pixel (Figs. 5, 7, 23, 24).

Regarding claim 11, Wakabayashi teaches A pixel (Fig. 23) comprising:
a photodetector circuit (461) configured to generate pixel data indicative of an intensity of incident illumination (Fig. 23);
an event circuit (event deflection circuit 52) configured to generate event data when the pixel data indicates that the photodetector circuit detected a change in light intensity that exceeds a comparator threshold (Figs. 5, 7; paras. 0273-0276, 0078-0084); and
a state circuit (252, 462, 463) configured to transition the pixel between an active state and a standby state based on feedback information generated by an image pipeline that consumes image data derived using the event data (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; during T2-T4, non-ROI pixels including event deflection circuit 52 transition from active to deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 12, Wakabayashi teaches the pixel of claim 11, wherein the event circuit is deactivated when the pixel transitions from the active state to the standby state while the photodetector circuit remains operational (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; during T2-T4, event deflection circuit 52 is deactivated while reading out ROI pixels).

Regarding claim 13, Wakabayashi teaches the pixel of claim 11, wherein the event circuit includes a differencing circuit with a switched capacitor amplifier, and wherein a bias current of the switched capacitor amplifier (83) is minimized when the pixel transitions from the active state to the standby state (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 14, Wakabayashi teaches the pixel of claim 13, wherein a virtual ground for a capacitor (101) intervening between the photodetector circuit and the switched capacitor amplifier is maintained within a target error margin when the bias current is minimized (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 15, Wakabayashi teaches the pixel of claim 13, wherein the bias current is returned to a nominal value prior to completing a transition of the pixel between the standby state and the active state (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; reset the amplifier return the bias current to a nominal value).

Regarding claim 16, Wakabayashi teaches the pixel of claim 13, wherein deactivating a controller of the event circuit when the pixel transitions from the active state to the standby state also bypasses a feedback capacitor of the switched capacitor amplifier (Figs. 5-7, 23, 24; paras. 0266, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 17, Wakabayashi teaches A pixel (Fig. 23) comprising:
a photodetector circuit (461) configured to generate pixel data indicative of an intensity of incident illumination (Fig. 23);
an event circuit (event deflection circuit 52) configured to generate event data when the pixel data indicates that the photodetector circuit detected a change in light intensity that breaches a comparator threshold (Figs. 5, 7; paras. 0273-0276, 0078-0084), and 
a state circuit (state circuit in driving unit 432/212 and 433/33) configured to generate control signals (Fig. 23; OFG1, TRG1, OFG2, TRG2, RST, SEL, RESET, Rest signal, Response) that modify an operational state of the pixel based on feedback information generated by an image pipeline that consumes image data derived using the event data (Figs. 21-26, 17-19; paras. 0258, 0308-0311; control signals in figure 23 generated based on ROI information received from pipeline DSP chip 422/313 processing image data converted from event data at steps S21-S23).

Regarding claim 18, Wakabayashi teaches the pixel of claim 17, wherein the control signals include a first control signal (SEL, OFG, TRG…) that transitions the operational state of the pixel to a standby state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 19, Wakabayashi teaches the pixel of claim 18. wherein the event circuit (52) includes a coupling capacitor (101) that is configured to track background changes in light intensity when the first control signal activates a switch (104) of a switched capacitor amplifier (83) within the event circuit (Figs. 5, 7; paras. 0094-0106).

Regarding claim 20, Wakabayashi teaches the pixel of claim 17, wherein the control signals include a second control signal (SEL, OFG, TRG…) that transitions the operational state of the pixel to an inactive state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels are deactivated during a ROI readout reading out only ROI pixels). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20210152757 A1) in view of Dominguez Castro et al (US 20180077374).
Regarding claim 10, Wakabayashi teaches everything as claimed in claim 1, but fails to teach
wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels.
However, in the same field of endeavor Dominguez Castro teaches
wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels (para. 0118; ROI pixels and non-ROI pixels can be encoded with 1 and 0 mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Dominguez Castro in Wakabayashi to have wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels for providing a mask method to define a region of interest yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696